UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5003


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEORGE M. LECCO, a/k/a Porgy,

                Defendant – Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:05-cr-00107-1)


Submitted:   June 20, 2011                 Decided:    July 13, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia; Amy L. Austin, Assistant Federal Public Defender,
Richmond, Virginia, for Appellant. R. Booth Goodwin II, United
States Attorney, E. Gregory McVey, Assistant United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Lecco appeals his conviction, following a jury

trial,    of    one      count    of   conspiracy       to    distribute       cocaine,   in

violation of 21 U.S.C. § 846 (2006); one count of use of a

firearm in furtherance of drug trafficking, in violation of 18

U.S.C. § 924(c)(1) (2006); two counts of possessing a firearm as

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006);

four    counts      of    distribution     of      cocaine,      in     violation    of   21

U.S.C. § 841(a)(1) (2006); one count of murder with a firearm

during     a    cocaine          conspiracy,       in    violation       of     18   U.S.C.

§ 924(c)(1)(A), (j) (2006); one count of witness tampering by

killing, in violation of 18 U.S.C. § 1512(a)(1)(C) (2006); one

count    of    witness       retaliation      by   killing,      in     violation    of   18

U.S.C. § 1513(a)(1)(B) (2006); and one count of conspiracy to

destroy       and     conceal      evidence,       in    violation        of    18   U.S.C.

§ 1512(k) (2006).               Lecco’s convictions arose from his cocaine

distribution and hiring of Patricia Burton and Valeri Friend to

murder Carla Collins in retaliation for her telling police that

Lecco     continued        to     deal   cocaine        and    carry     firearms    after

agreeing to assist police in their drug investigation.

               On appeal, Lecco argues that (1) the district court

erred in admitting statements Burton or Friend made to Collins

during    the       murder      implicating       Lecco;      (2) the    district     court

erred in excluding evidence that Lecco was a “fixer” in the

                                              2
community; (3) the district court erred in excluding statements

made     to        police        to     show     police      misconduct       during         the

investigation;            and    (4)    the    Government       violated   Lecco’s      Fifth

Amendment       rights       by       presenting      perjured    testimony     at    trial.

Finding no reversible error, we affirm.

               We    review       for    abuse     of    discretion    a   trial      court’s

rulings    on       the    admissibility         of     evidence.     United     States       v.

Cole, 631 F.3d 146, 153 (4th Cir. 2011).                             A statement is not

hearsay       if    it     is     offered      against     the    defendant     and     is    a

statement of a co-conspirator of the defendant made “during the

course and in furtherance of the conspiracy.”                              Fed. R. Evid.

801(d)(2)(E).             For     a    statement      to   be    admissible     under       Rule

801(d)(2)(E), the government must show by a preponderance of the

evidence that (1) a conspiracy existed of which the defendant

was a member; and (2) the co-conspirator’s statement was made in

furtherance of the conspiracy.                       United States v. Neal, 78 F.3d
901, 905 (4th Cir. 1996).                     A co-conspirator’s statement is made

“in furtherance of” a conspiracy “if it was intended to promote

the conspiracy’s objectives, whether or not it actually has that

effect.”        United States v. Shores, 33 F.3d 438, 443 (4th Cir.

1994).        We broadly construe the “in furtherance” requirement,

such that “even casual relationships to the conspiracy suffice

to satisfy the exception.”                      United States v. Smith, 441 F.3d
254,   262     (4th       Cir.    2006)       (upholding    the     admission    of     a    co-

                                                 3
conspirator’s explanation, in a drug conspiracy, that he had

obtained drugs through a robbery); see also United States v.

Robinson,    367 F.3d 278,      292    (5th       Cir.       2004)     (upholding        the

admission    of     a     co-conspirator’s             threat        to      kill    a   government

informant     because          he   had    “snitched”             on      the    leader     of     the

conspiracy).

            Lecco        contends      that          the    district         court       abused    its

discretion     in       admitting       Burton         and      Friend’s         explanation        to

Collins    that     they       were    killing        her       at   Lecco’s        request.        We

disagree.           The        district     court           correctly           held      that     the

explanation       was     in    furtherance           of    the      conspiracy          because    it

effectively furthered the retaliatory goal of the conspiracy.

Further,     the     explanation           was        intended          to      remind     the     co-

conspirators       of     the       penalty      for       failing         to    carry     out     the

conspiracy’s goals, and it was not unduly prejudicial.

            Lecco next argues that the district court abused its

discretion when it excluded evidence of his helpfulness.                                          Rule

404(a), Fed. R. Evid., deems inadmissible evidence of a person’s

character    “for        the     purpose        of    proving          action       in   conformity

therewith,”        excepting          “evidence            of    a     pertinent          trait     of

character offered by an accused.”                          Proof of such a trait may be

made by reputation or opinion testimony in all cases, and if the

trait is an essential element of the charge, claim, or defense,

specific instances of conduct also may be admitted.                                         Fed. R.

                                                 4
Evid. 405; see also United States v. Gravely, 840 F.2d 1156,

1164    (4th    Cir.     1988)        (“Unless       evidence      of   character      is    an

essential      element      of    a     charge,       claim     or   defense,     proof      of

character is limited to general good character (reputation as a

good person and law abiding citizen).”).

               Here, Lecco sought to introduce evidence that he had

helped    people      in   his        community       on     several    occasions      in    an

attempt to show that he only helped his friends bury Collins

after the murder.              Evidence of character, however, is not an

essential      element      of    any     of    the     charges      that     were    brought

against     Lecco,       see     18     U.S.C.       §§ 922(g)(1),       924(c)(1),         (j)

1512(a)(1)(C), (k), 1513(a)(1)(B); 21 U.S.C. §§ 841(a)(1), 846,

nor did he raise a defense with a character element.                             Moreover,

as the district court held, Lecco’s status as a “fixer” is not a

pertinent character trait, as the fact that he helped members of

the community in noncriminal matters did not make it more likely

that he would bury a body after a murder for which he was not

otherwise culpable.

               Lecco’s     third      claim     is    also     without      merit.      Lecco

challenges the district court’s exclusion of a witness’s false

statements       to    police.          At     trial,      Lecco     argued    that     those

statements were similar enough to another witness’s concededly

false     statements       to      suggest          police     misconduct      during       the

investigation.         The district court excluded them, finding that

                                                5
they    were    hearsay,         “at    best,”      and    that    they    were     otherwise

irrelevant and immaterial.

               Although         we    agree     with      Lecco     that    the     proffered

evidence was not hearsay, as it was not offered for the truth of

the matter asserted, Fed. R. Evid. 801(c), we hold that it was

within the district court’s discretion to exclude the evidence

as irrelevant.          Evidence is relevant if it has “any tendency to

make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than

it     would    be     without         the    evidence.”           Fed.    R.     Evid.    401.

“[R]elevance typically presents a low barrier to admissibility.”

United States v. Leftenant, 341 F.3d 338, 346 (4th Cir. 2003).

Thus,     to     be        relevant,         “evidence       need     only        be      ‘worth

consideration         by    the      jury,’    or    have    a    ‘plus    value.’”         Id.

(quoting United States v. Queen, 132 F.3d 991, 998 (4th Cir.

1997)).        However, relevancy must be determined “in relation to

the charges and claims being tried, rather than in the context

of defenses which might have been raised but were not.”                                   United

States v. Hedgepeth, 418 F.3d 411, 419 (4th Cir. 2005).

               Prior       to   his     attempted         introduction      of     the    false

statements, Lecco did not argue police misconduct as a defense;

rather, his theory was that the murder was the result of an out-

of-control       cocaine         binge       with   which     he     was    not     involved.

Because police manipulation did not tend to prove Lecco’s claim

                                                6
that the witnesses lied to police to protect themselves, we hold

that    the     district      court       did         not    abuse    its      discretion       in

excluding the statements as irrelevant.

              Finally, Lecco claims that the Government denied him

due process when it called Friend, but not Burton, to testify.

Essentially,       Lecco      argues          that      Friend’s      testimony         was    so

“diametrically         opposed”          to       Burton’s       that       the     Government

knowingly presented perjured testimony by calling only Friend.

The government “may not knowingly use false evidence, including

false   testimony,       to    obtain         a   tainted      conviction.”            Napue    v.

Illinois, 360 U.S. 264, 269 (1959).                         In order to establish a due

process       violation,      a    claimant           must    show      “the      falsity      and

materiality of the testimony and the prosecutor’s knowledge of

its falsity.”         Basden v. Lee, 290 F.3d 602, 614 (4th Cir. 2002).

Perjured      testimony       is   material           “if    there    is    any     reasonable

likelihood      that    the    false      testimony           could   have      affected       the

judgment of the jury.”             Id. (internal quotation marks omitted).

              Lecco has not shown that the Government deprived him

of due process by calling Friend to testify rather than Burton

because he has not shown that the Government knew of any falsity

in Friend’s testimony or that the testimony was material.                                   Lecco

falsely      characterizes         the    Government’s          assertion         at   Burton’s

sentencing hearing that Burton “was the first to come forward

with    at    least    the    closest         true      story    of     what      happened      to

                                                  7
Collins,” and he has not established that Friend and Burton’s

slightly differing accounts of the murder could have affected

the judgment of the jury.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     8